Citation Nr: 0714007	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-37 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to the payment of Department of Veterans 
Affairs (VA) benefits.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from April 1967 until November 
1972.  His original DD Form 214 reflects that he had 783 days 
of lost time due to unauthorized absences, and that he was 
discharged "under conditions other than hon[orable]."  He 
subsequently obtained a clemency discharge pursuant to 
Presidential Proclamation 4313, and a DD Form 215 of January 
1976 reflected such clemency discharge.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 letter determination of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

In July 2006, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge at the RO.  A transcript of that hearing is of record. 


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  
Specifically, there appears to be outstanding treatment 
records from the VA medical clinic in Crown Point, Indiana.  
In his July 2006 videoconference hearing, the veteran 
referenced seeing a VA doctor there for treatment regarding 
post-traumatic stress disorder since 2002.  (See Transcript 
at 8.)  The claims folder does not contain the aforementioned 
outpatient treatment records.  The missing VA treatment 
records may be material to the appellant's claim since they 
may shed light on the circumstances which caused him to go 
absent without leave (AWOL).  Thus, they should be secured.  
In this regard, it is noted that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, an effort should be 
made to locate these records and associate them with the 
veteran's VA claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the veteran's treatment 
records and progress reports from 2002 
until present located at the VA facility 
in Crown Point, Indiana or any other VA 
facility where the veteran received 
treatment regarding post-traumatic stress 
disorder (PTSD) (other than those already 
associated with the claims folder).  If 
no records are available, the claims 
folder must indicate this fact.
 
2.  Readjudicate the issue on appeal and 
consider all evidence, including any 
evidence received since issuance of the 
most recent Supplemental Statement of the 
Case.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




